DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claims are vague, indefinite, awkwardly and confusingly worded and lacking proper antecedent basis:
“a third locking device” in claim 1, lines 16-17. This appears to be a bracket and no a locking member. It is not clear what is being a locking member. 
“and second locking elements” in claim 3, line 10. It is not clear if the said is connected with this term. Applicant should put an “A” in front of limitation to make it clear.
Claims 11-12 recite a switchgear tool which is not part of the invention and then made into a kit with device. This is indefinite.
Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
With respect to claim 11, The switchgear tool is not part of the device because the device is supporting device.  The supporting device is claimed but it is the same as claim 1. 
With respect to claim 12, reciting said tool being further modified and switchgear tool is not part of the device. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-16  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Colburn et al 7108461.
Colburn et al disclose the claimed invention as recited in the claims as shown below:

1. (Currently Amended) A supporting device (1, 100) for mounting tools (50) on a switchgear (60) front panel (61) characterized in that it the support device comprises:

- a first, fixing, plate 22 (2, 200) and a second, supporting, plate 102 (3, 300) connected to each other and free to rotate with respect to each other ina first plane;

- a first locking device  104 (4, 400) for locking said first, fixing, plate (2, 200) and said second, supporting, plate (3, 300) at selected angular position with respect to each other;

- a magnetic fixing device 50 comprising fixing magnets  See Col. 3. Lines 65-67 70) adapted to be fixed on said switchgear (60) front panel (61);

- an adjustable connection device (8}connecting said fixing magnets (70) to said first, fixing, plate (2, 200) and comprising a second locking device for locking said fixing magnets (70) at different positions with respect to said first, fixing, plate (2, 200):

- a third locking device See annoted Figure 3 and element A1 (9, 900) for fixing a tool (50) on said second, supporting, plate (3, 300).

    PNG
    media_image1.png
    784
    803
    media_image1.png
    Greyscale

2. (Currently Amended) The supporting device (+, 100) according to claim 1, characterized in that which further # comprises a first substantially circular through hole (14, +10), said first, fixing, plate (2, 200) and said second, supporting, plate (3, 300) being coaxially mounted around said first substantially circular through hole (41, +40). See Annoted Fig below 

    PNG
    media_image2.png
    784
    803
    media_image2.png
    Greyscale


3. (Currently Amended) The supporting device (1, 100) according to claim 1 [[or 2]], characterized in that wherein said adjustable connection device (8}+-comprises first adjustable connection elements (81) connected to said first, fixing, plate (2, 200) and free to slide in said first plane and second adjustable connection elements (82) connecting said fixing magnets (70) to a corresponding B2 at adjustable distances along a first direction perpendicular to said first plane, said second locking device comprising first locking elements (83)B3 for locking said first adjustable connection elements (81) at adjustable distances with respect to said first, fixing, plate (2, 200) and second locking elements (84) B4 for locking said fixing magnets (70) at adjustable distances with respect to said corresponding first adjustable connection element (81). See Annotated figure below

    PNG
    media_image3.png
    786
    779
    media_image3.png
    Greyscale


6. (Currently Amended) The supporting device (1, 100) according to one or more of claims 3-5, characterized in that claim 3, wherein said second adjustable connection elements (82) comprise second screw devices (821) having a first end threaded into said first adjustable connection elements (81) and extending from said first adjustable connection elements (81) perpendicularly to said first SEE B3 AND FIGURE BELOW

    PNG
    media_image4.png
    786
    779
    media_image4.png
    Greyscale

8. (Currently Amended) The supporting device (1, 100) according to one or more of the previous claims, characterized in that claim 1, wherein said second, supporting, plate (3, 300) comprises one or more arc-shaped slots (41, 401) and said first, fixing, plate (2, 200) comprises one or more pins (42, 402) inserted into said arc- shaped slots (41, 401), said first locking device (4, 400) comprising third screw devices 

(43, 403) for locking said pins (41, 401) into said arc-shaped slots (42, 402) at selected angular position. See Fig.1

9. (Currently Amended) The supporting device (1, 100) according to one or more of the previous claims, characterized in that claim 1, wherein said third locking device (9, 900) and said fixing magnets (70) are positioned on opposite sides of said supporting device (1, +00). See Fig.1

10. (Currently Amended) The supporting device (+, 100) according to one or more of the previous claims, characterized in that claim 1, which further [[it]] comprises a centering device C4 (75) adapted to align said supporting device (1, 100) with a tool insertion hole (62) in said switchgear (60) front panel (61).


    PNG
    media_image5.png
    784
    779
    media_image5.png
    Greyscale

In regard to claims 11-15 the switchgear is the workpiece therefore to add that to the device is not further modifying the tool. The prior art shows the tool and the workpiece is not of invention. See 112 rejection above. 
11. (Currently Amended) A tool kit for a switchgear (60) comprising a switchgear tool (50) and a supporting device (1, 100) according to one or more of the previous claims claim 1.

12. (Currently Amended) The tool kit for a switchgear (60) according to claim 11, characterized in that wherein said tool (50) comprises a fourth locking device (51) adapted to be coupled with said third locking device (9, 900).


13. (Currently Amended) The tool kit for a switchgear (60) according to claim 12, characterized in that wherein said tool (50) is a motorized drive for rack-in/rack-out operations in said switchgear (60).

14. (Currently Amended) The tool kit for a switchgear (60) according to claim 13, characterized in that wherein said motorized drive (50) comprises a motorized driver shaft (52) adapted to be inserted into an insertion hole (62) in said switchgear (60) front panel (61) and connected to a switchgear truck, said motorized driver shaft (52) comprising an extensible end (53) for connection with said switchgear truck.

15. (Currently Amended) The tool kit for a switchgear (60) according to claim 13, characterized in that wherein said extensible end (53) comprises a substantially cylindrical element (530) coaxially mounted on said driver shaft (52) and operated by a setting handle (54) having a locking device (55) for locking said extensible end (53) at a selected insertion distance.

See Fig.1


Allowable Subject Matter
Claims 4-5  and 17-20 would allowable to as being dependent upon a rejected base claim, which is rejected under 112 second paragraph but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art shows magnets but not the structure connecting the magnets. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw